Case 2:21-cv-00400-NR Document 1-1 Filed 03/26/21 Page 1 of 2




              EXHIBIT A
             Notice Of Lawsuit
                 Case 2:21-cv-00400-NR Document 1-1 Filed 03/26/21 Page 2 of 2

Gregory T. Artim, Esq.
1751 Lincoln Highway
N. Versailles, PA 15137                   A        A
                                                   ~
                                                   ~
                                                           M
                                                     R T I ~~
                                                           ~'       J~
                                                                                                     412-348-8600
                                                                                              Fax: (412) 345-8400
                                                                                             greg@gregartim.com




                                                March 16, 2021


        VIA US CERTIFIED MAIL RETURN RECEIPT REQUESTED

         TransUnion, LLC
         555 West Adams Street
         Chicago, IL 60661

         TransUnion, LLC
         c/o Corporation Service Co.
         251 Little Falls Drive
         Wilmington, DE 19808


        Re:               Anthony T. Romagna v. Nissan-Infiniti LT, Inc.; Equifax Information
                          Services, LLC; Experian Information Solutions, Inc. and Trans Union, LLC
                          Case No. GD-21-002340



        Dear Sir or Madam:


                Please be advised that I represent Anthony T. Romagna in the above referenced matter.

               Enclosed please find a true and correct copy of the Complaint in Civil Action filed in the
        Court of Common Pleas of Allegheny County Pennsylvania

                Awaiting your response via mail, email or telephone.                         n                  ,
                                                             !ancerely,              ~..,            ...~.
                                                                +

                                                                           r
                                                                                     ,

                                                             Gregory T.     i

        GTA/tm
        Enclosure
